ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-361, concluding that ALEXANDER B. DRA-NOV of FORT LEE, who was admitted to the bar of this State in 1986, and who thereafter was suspended from the practice of law for a period of six months effective May 22, 2004, by Order of the Court filed April 26, 2004, and who remains suspended at this time, should be suspended from the practice of law for a prospective period of three months for violating RPC 1.15(a) (commingling of funds, negligent misappropriation), and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And respondent having filed with the Court a petition for review of this matter;
And good cause appearing;
It is ORDERED that the petition for review is granted; and it is further
ORDERED that ALEXANDER B. DRANOV is suspended from the practice of law for a period of three months and until the further Order of the Court, retroactive to November 22, 2004; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of *233Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.